                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

AGROPEX INTERNATIONAL INC.,                      *

       Plaintiff,                                *

       v.                                        *         Civil Case No. 1:19-cv-01232-JMC

ACCESS WORLD (USA) LLC                           *

       Defendants.                               *

         *     *     *    *     *     *    *     *     *      *    *    *     *    *     *

                                 MEMORANDUM OPINION
       Plaintiff, Agropex International Inc. (“Agropex”), advances several claims against

Defendant, Access World (USA) LLC (“Access World”), arising out of the allegedly wrongful

storage and handling of 38,500 metric tons of agricultural products. Pursuant to Standing Order

2018-4 and 28 U.S.C. § 636(c), the case was assigned directly to a magistrate judge and the parties

consented to proceed before that magistrate judge. (ECF Nos. 14, 17). Now pending before the

Court is Defendant’s Motion to Dismiss, (ECF No. 19), and Plaintiff’s Motion for Leave to File

Sur-reply. (ECF No. 22). The Court has reviewed all the filings and finds that no hearing is

necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons that follow, Defendant’s Motion is

GRANTED in part and DENIED in part, and Plaintiff’s Motion is DENIED.

I.     BACKGROUND

       All facts below are either undisputed or in a light most favorable to Agropex. In 2017,

Agropex contracted with non-party, Global Natural, LLC, to sell 21,000 metric tons of corn and

17,500 metric tons soya (the “Cargo”). (ECF No. 1 at ¶¶ 7-9). Global Natural then contracted

with Defendant Access World to take delivery and store the Cargo until sold. (Id. at ¶ 9). After




                                                1
delivery another third party performed an inspection and reported that all of the Cargo was in good

condition as of April 2017. (Id. at ¶¶ 10-11).

       Issues began almost immediately after delivery. First, questions arose as to who would be

paying storage fees to Access World. (Id. at ¶ 12). After being informed that Agropex owned the

Cargo, Access World turned to it for payment. (Id.). Next, an issue arose as to whether the Cargo

was “properly certified as ‘organic’”, causing delay in shipment. (Id. at ¶ 13). Last, on June 9,

2017, Agropex learned from “a third-party” that the Cargo needed drying, indicating that it had

been exposed to moisture, counter industry protocol, while in Access World’s storage facility. (Id.

at ¶¶ 14-16).

       On July 11, 2017, Agropex requested that the Cargo be made available for a buyer. (Id. at

¶ 17). Access World, however, refused to release the product without Global Natural’s consent.

(Id. at ¶ 19). Agropex alleges that Access World refused to release the Cargo despite full payment

of all storage fees and knowledge that Global Natural had ceased operations or was in the process

of ceasing operations. (Id. at ¶ 22). On July 21, 2017, Access World informed Agropex that it

would need to pay additional “loading fees” before the Cargo could be release. (Id. at ¶ 24). On

November 2, 2017, Access World told Agropex that some of the Cargo had been damaged. (Id.

at ¶ 25). Although the date of release is unclear, Agropex ultimately paid $2,109,219.64 for the

handling, storage, transportation, and disposal of the Cargo. (Id. at ¶ 35). The Cargo was only

released after full payment. (Id. at ¶ 35). Agropex maintains that none of the fees were proper,

and that it only paid the amount believing that the Cargo was undamaged, or alternatively, that

Access World would assume the cost of any damage to the Cargo. (Id. at 37). In total, Agropex

alleges more than $3.5 million in damages from a combination of wrongfully charged fees related




                                                 2
to the storage of the Cargo, and lost revenue from the damaged, destroyed, and unaccounted for

Cargo. (Id. at ¶¶ 45-52).

       Notably, this is not the first suit to arise from this Cargo. On June 29, 2017, while the

Cargo was still within an Access World facility, Global Natural filed suit against Agropex in this

Court. See Global Natural, LLC v. Agropex Int’l, Inc. et al, Case No. 1:17-cv-01799-GLR (D.

Md. 2017). The prior suit concerned, among other things, the proper certification of organics and

alleged that the same Cargo was fraudulently classified. After filing the Complaint, it appears that

Global Natural ceased operations, causing their counsel to file a motion for leave to withdraw.

After the motion was granted, Global Natural was given thirty (30) days to obtain new counsel.

They did not. Agropex moved to dismiss the complaint and for default judgment on its counter-

claims, including claims arising from the storage and damage of the Cargo in question. On August

23, 2018, the Court ultimately granted the motion and entered judgment in Agropex’s favor against

Global Natural for $9,624,454.14 in damages plus post-judgment interest.

       On April 24, 2019, Agropex filed suit against Access World alleging seven counts: (I)

breach of contract; (II) negligence; (III) conversion; (IV) trespass to chattels; (V) fraudulent

misrepresentation; (VI) fraudulent concealment; and (VII) negligent misrepresentation. (ECF No.

1 at ¶¶ 53-92). Access World now moves to dismiss many of these counts. (ECF No. 19).

II.    STANDARD OF REVIEW

       To survive the challenge of a motion to dismiss filed pursuant to Fed. R. Civ. P. 12(b)(6),

a complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 554, 570 (2007)). A complaint is facially plausible “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is



                                                  3
liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. The complaint, however, must not rely

on bald allegations, as its “factual allegations must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S at 555. Stated another way, Plaintiffs may not “rely on

naked assertions, speculation, or legal conclusions.” Trotter v. Kennedy Krieger Inst., Inc., No.

CIV. 11-3422-JKB, 2012 WL 3638778, at *2 (D. Md. Aug. 22, 2012) (internal citations omitted).

“If after viewing the complaint in this light the court cannot infer more than the mere possibility

of misconduct, then the motion should be granted and the complaint dismissed. Id. (internal

citations omitted).

III.   DISCUSSION

       Access World argues that Agropex’s Complaint is critically deficient in a few respects.

First, it is asserts that Plaintiff’s fraud-based counts do not meet the pleading requirements of

Federal Rule 9 nor articulate an actual misrepresentation. Second, Access World argues that some

tort-based counts fail as a matter of law because a necessary duty in tort does not exist. Third,

Access World argues that the claim of conversion must fail as a matter of law because of the

underlying contract. Finally, Access World argues that Agropex, by incorporating all prior

allegations into each of its claims, violates the requirement to set forth each claim for relief

separately.

       For the reasons discussed below, the Court agrees with Access World in part and will

dismiss counts II, V, VI, and VII for failure to state a claim. This dismissal will be without

prejudice so that Plaintiff may file an amended complaint.

       A. Count V – Fraudulent Misrepresentation and Count VI – Fraudulent
          Concealment

       Plaintiff advances two counts colored in fraud that require particularity: fraudulent

misrepresentation and fraudulent concealment. To state a claim for fraudulent misrepresentation,

                                                 4
a plaintiff must allege “(1) that the defendant made a false representation to the plaintiff (2) that

its falsity was either known to the defendant or that the representation was made with reckless

indifference as to its truth, (3) that the misrepresentation was made for the purpose of defrauding

the plaintiff, (4) that the plaintiff relied on the misrepresentation and had the right to rely on it, and

(5) that the plaintiff suffered compensable injury resulting from the misrepresentation.” Legore v.

OneWest Bank, FSB, 898 F. Supp. 2d 912, 919 (D. Md. 2012).

        The elements for a claim of fraudulent concealment are: (1) the defendant owed a duty to

the plaintiff to disclose a material fact; (2) the defendant failed to disclose that fact; (3) the

defendant intended to defraud or deceive the plaintiff; (4) the plaintiff took action in justifiable

reliance on the concealment; and (5) the plaintiff suffered damages as a result of the defendant's

concealment. Hill v. Brush Engineered Materials, Inc., 383 F. Supp. 2d 814, 820 (D. Md. 2005).

Both fraudulent misrepresentation and fraudulent concealment are subject to the heightened

pleading standard of Rule 9(b). See Hill, 383 F. Supp. 2d 814, 822-23.

        Rule 9(b) provides that “[i]n alleging fraud or mistake, a party must state

with particularity the circumstances constituting fraud or mistake.” Further, this “heightened

standard” means that “a plaintiff must plead with particularity the circumstances constituting

fraud, “includ[ing] the time, place, and contents of the false representations, as well as the identity

of the person making the misrepresentation and what he obtained thereby.” Fid. & Guar. Life Ins.

Co. v. United Advisory Grp., Inc., No. CIV. WDQ-13-0040, 2014 WL 346630, at *8 (D. Md. Jan.

29, 2014) (citing Fed. R. Civ. P. 9).

        The same narrative anchors each of Plaintiff’s fraud-based counts — Access World

fraudulently misrepresented the condition of the Cargo to continue billing Agropex. (ECF No. 1

at ¶¶ 74-78, 80-85, and 87-92). In support of this scheme Agropex details three occurrences. One,



                                                    5
that “[o]n or about July 12, 2017, Access Work, through counsel, admitted that it would be

responsible for any damage to” the Cargo. (Id. at ¶ 23). Two, that “[o]n July 21, 2017, Access

World, through counsel, admitted that the [Cargo] belongs to Agropex, and that Agropex had paid

all outstanding and applicable fees, but then required Agropex to pay additional “loading fees”

related to the handling of the [Cargo].” (Id. at ¶ 24). Three, that “[o]n November 2, 2017, . . .

Access World admitted that a portion of the [Cargo] had been damaged.” (Id. at ¶ 25).

         Defendant argues that these specific allegations, either alone or in combination with the

others within the Complaint, fail to articulate an actual misrepresentation, let alone are plead with

the required particularity. Plaintiff disagrees and argues that the Complaint sufficiently and

properly alleges fraud. As the Court understands it, Agropex contracted with Global Natural to

sell the Cargo. Global Natural then contracted with Access World to store the Cargo. Only a few

months after Global Nature sued Agropex it ceased operations.1 Agropex attempted to regain

possession of the Cargo but Access World refused absent Global Nature’s consent and/or the

payment of all outstanding fees associated with the storage. No allegations as to who actually was

responsible for the payment of fees have been made. At no time before November 2, 2017, does

Agropex ask about the condition of the Cargo, despite allegedly hearing a rumor from an unnamed

third-party that the Cargo needed to dry. Once all fees were paid, Access World released the Cargo

Agropex.

         Notably missing is any representation concerning the condition of the Cargo before

November 2, 2017. Although implied throughout the Complaint, no such communication is

alleged, let alone with particularity. (See ECF No. 1 at ¶¶ 25, 29, 33, 37). Each fraud-based count

requires Defendant to have misrepresented a material fact. As read, the Complaint alleges no


1
 The exact nature of Global Natural’s ceasing of operations is unclear. The Court does not know whether it liquidated,
declared bankruptcy, or dissolved.

                                                          6
actual misrepresentation. Without such a representation there cannot be the subsequent reliance

necessary to state a prima facie claim of fraudulent misrepresentation. Similarly, the Complaint

fails to allege fraudulent concealment with particularity leaving the Court to guess what was

concealed, by whom, how, and why.2 Without a misrepresentation, the most egregious scenario

possible is one where Defendant may have broken a promise to pay for any damage to the Cargo

or may have breached some other duty owed to Plaintiff.3 Absence particularity and an actual

misrepresentation, counts V and VI must be dismissed.

         B. Count II – Negligence and Count VII – Negligent Misrepresentation.
         Defendant next argues that Plaintiff fails to allege or sustain an actual duty in tort to

maintain other counts within the Complaint. Specifically, Defendants argues that because no duty

exists, two additional counts fail as a matter of law: count II – negligence and count VII - negligent

misrepresentation. Plaintiff argues that the circumstances have all the makings for a duty in tort

to exists. First, Plaintiff asserts that a duty to exercise reasonable care over the Cargo existed.

Second, Plaintiff cites an exception to the economic loss rule and § 552 of the Restatement

(Second) of Torts (1965) for the existence of a duty. Third, Plaintiff argues that it is a third-party

beneficiary and thus is owed a duty arising out of the underlying contract. None of these arguments

is persuasive.

         Although presented as separate arguments, all three theories fall under the same legal

analysis. Before undertaking that analysis, some foundation is needed. It is undisputed that a

contract exists governing the storage of the Cargo. This contract was executed between Global

Natural and Access World. Further, it is presumed that Agropex had a written agreement with



2
  This count also fails because, as discussed below, Defendant owed Plaintiff no duty of disclosure as alleged and
necessary to sustain the count.
3
  Defendant’s motion does not challenge Plaintiff’s count for breach of contract, which after this memorandum opinion
and order, will be the only remaining avenue of a duty for which Defendant could be held liable.

                                                         7
Global Natural. Within the Complaint, Plaintiff’s count I for breach of contract alleges that Access

World “had a contractual obligation to store [the Cargo] in a manner consistent with industry

standards and prevent it from being damaged.” (ECF No 1 at ¶ 54). It also alleges that Access

World breached this contract by failing to properly store the Cargo and that Agropex is “a party

and/or third-party beneficiary” to this contract. (Id. at ¶ 55). It alleges that Agropex was billed

despite the breach and that damages resulted in an excess of $3.5 million for the fees wrongfully

paid and lost profits. (Id. at ¶¶ 56-57). Defendant does not challenge that existence of this contract

nor does it challenge the validity of Plaintiff’s count I. These facts when viewed under the

following law and with an understanding that all of the counts alleged arise from the same

circumstances, lead to the ultimate conclusion that Defendant never owed Plaintiff a duty in tort

that can be sued upon now.

       In Maryland, the existence of a legal duty is a question of law to be decided by the court.

Doe v. Pharmacia & Upjohn Co., Inc., 388 Md. 407, 414 (2005). Without a duty of care, there

can be no liability through a negligence-based cause of action. Walpert, Smullian & Blumenthal,

P.A. v. Katz, et al., 361 Md. 645, 655 (2000). Plaintiff argues that Defendant owed it “a duty to

keep [the Cargo] free from damage” and “a duty to inform Agropex of [the Cargo’s] condition.”

(ECF No. 1 at ¶¶ 59, 60, 81, 88). In alleging those duties and only economic loss, Plaintiff triggers

the economic loss rule. See Farmers Bank of Md. v. Chicago Title Ins. Co., 163 Md. App. 158,

172 (2005). The economic loss rule prevents the imposition of tort liability when the failure to

exercise due care only creates the risk of economic loss, unless an “intimate nexus” exists between

the parties. Jacques v. First National Bank of Maryland, 307 Md. 527, 534-35 (1986). Plaintiff,

however, misapplies the rule.

       1. A Duty Through A.J. Decoster Co. v. Westinghouse Elec. Corp., 333 Md. 245 (1994)



                                                  8
       Plaintiff first argues that a duty to exercise reasonable care over the Cargo exists through

citation to A.J. Decoster Co. v. Westinghouse Elec. Corp., 333 Md. 245 (1994). This Court

disagrees. The Westinghouse Court found a duty in tort to exist because the damages alleged were

property damages — for the replacement of the livestock killed — not strictly economic losses as

alleged here. In this the economic loss rule was never even triggered, and the lower court’s

dismissal based on finding no duty in tort was reversed. Unlike Westinghouse, Plaintiff only

alleges economic loss and therefore must contend with the economic loss rule.

       2. The Equivalent of Privity and § 552 of the Restatement (Second) of Torts (1965)

       Plaintiff’s other arguments acknowledge the barrier imposed by the economic loss rule, but

contends that an “intimate nexus” exists, and therefore permits a duty in tort to exist, either through

the equivalent of contractual privity and § 552 of the Restatement (Second) of Torts (1965) or by

way of Plaintiff being a third-party beneficiary.        The “intimate nexus” exception requires

“contractual privity or its equivalent.” Jacques, 307 Md. at 534-35. “[T]he rationale underlying

the requirement of privity or its equivalent as a condition of liability for negligent conduct,

including negligent misrepresentations, resulting in economic damages [is] to avoid ‘liability in an

indeterminate amount for an indeterminate time to an indeterminate class.’” Walpert, 361 Md. at

671 (citation omitted). One recognized “privity equivalent” and duty is § 552 of the Restatement

(Second) of Torts (1965), which, in relevant part, provides “that (1) a person who, in the course of

its business, supplies false information for the guidance of others in their business transactions, is

subject to liability for pecuniary loss caused to them by their justifiable reliance on that

information, if the person fails to exercise reasonable care or competence in obtaining or

communicating the information, and (2) the liability of a person who is under a public duty to give

the information extends to loss suffered by any of the class of persons for whose benefit the duty



                                                  9
is created, in any of the transactions in which it is intended to protect them.” Swinson v. Lords

Landing Vill. Condo., 360 Md. 462, 477 (2000).

       Nonetheless, Agropex cites to no case, and this Court is aware of none, that has found such

“a public duty to give the information” that would satisfy § 552 and form an “intimate nexus”

between the owner of property and a holder. The Jacques Court also considered an additional

factor relevant: the “nature of the business of the party upon whom the burden is sought to be

imposed.” 307 Md. at 541. In Jacque the Court found an “intimate nexus” between loan applicants

and a bank where “the relationship between these parties . . . left the [applicants] particularly

vulnerable and dependent on the Bank's exercise of due care” and “[t]he Bank was well aware of

the nature of its obligation.” Id. at 540–41. In this the Court of Appeals explained that:

               The law generally recognizes a tort duty of care arising from
               contractual dealings with professionals such as physicians,
               attorneys, architects, and public accountants. Additionally, we have
               recognized that in those occupations requiring peculiar skill, a tort
               duty to act with reasonable care will be imposed on those who hold
               themselves out as possessing the requisite skill.

Jacques, 307 Md. at 541, 515 A.2d at 763 (citations omitted). Along that vein, Maryland courts

have found equivalents, and thus duties in tort to act with reasonable care, between “a bank and its

client; a title company and a purchaser of real property; and an accounting firm and a third-party

investor.” Balfour Beatty Infrastructure, Inc. v. Rummel Klepper & Kahl, LLP, 226 Md. App. 420,

447 (2016), aff'd, 451 Md. 600 (2017) (citations omitted).            Each circumstance involved

professionals, holding themselves out as possessing a peculiar skill, allegedly harming another

who reasonably relied upon that skill and could not otherwise limit “their economic risk by

defining their respective rights and liabilities contractually.” Id. at 452. This case stands in stark

contrast. No “peculiar skill” is implicated nor were the parties unable to negotiate and limit their




                                                 10
economic risks. Rather, Agropex and Access World are sophisticated businesses that both

separately contracted with a third sophisticated business, Global Natural.

       Moreover, even if the Restatement § 552 analysis was applicable, Agropex failed to allege

facts sufficient enough to support the intimate nexus equivalent. As detailed above, Plaintiff failed

to show that Access World provided false information and failed to exercise reasonable care, other

than the conclusory statements to the contrary. Furthermore, the Court is provided with no

underlying source or support for the existence of some “public duty to give information.” Thus,

Plaintiff has not shown an intimate nexus through an equivalence to privity and thus is still barred

by the economic loss rule.

       3. Third-Party Beneficiary

       Last, Plaintiff argues that its status as a third-party beneficiary constitutes an intimate

nexus. Even assuming that Plaintiff is a third-party beneficiary, being so does not establish the

required nexus. See Colden v. W. Coast Life Ins. Co., CIV.A. RDB-12-1691, 2013 WL 1164922,

at *6 (D. Md. Mar. 19, 2013). To the contrary, the legal concept of a third-party beneficiary exists

to permit suit “without any privity of contract.” Parlette v. Parlette, 88 Md. App. 628, 635-36

(1991) (emphasis added). Even so, being a third-party beneficiary does not create a duty in tort.

“A contractual obligation, by itself, does not create a tort duty. Instead, the duty giving rise to a

tort action must have some independent basis.” Mesmer v. Maryland Auto. Ins. Fund, 353 Md.

241, 253 (1999). The “[m]ere failure to perform a contractual duty, without more, is not an

actionable tort.” Id. (quoting Wilmington Trust Co. v. Clark, 289 Md. 313, 329 (1981)).

       Likewise, Plaintiff fails to show the existence of any independent duty. Without privity or

an equivalent, the economic loss rule prevents the imposition of tort liability against Access World.




                                                 11
The Court finds that as a matter of law Defendant never owed Plaintiff a duty in tort and thus

Defendant’s motion to dismiss counts II and VII is granted without prejudice.

       C. Conversion

       In Maryland, conversion “is any distinct act of ownership or dominion exerted by one

person over the personal property of another in denial of his right or inconsistent with it.” Allied

Inv. Corp. v. Jasen, 354 Md. 547, 560 (1999). Plaintiff’s count III for conversion alleges that the

Cargo belonged to Plaintiff, that Defendant “intentionally lost and/or destroyed a portion of” the

Cargo, and that Defendant’s actions deprived Plaintiff of its possession and use of the Cargo. (ECF

No. 1 at ¶¶ 64-67).

       Defendant argues that Plaintiff’s claim for conversion fails as a matter of law because an

underlying contract as to the storage of the Cargo exists. Plaintiff argues that even if there exists

a contract between it and Global Natural, it was not between Access World and Agropex and

therefore cannot act to bar the cause of conversion.

       Under Maryland law the “‘mere failure to perform under a contract is not enough’ to

maintain an action for conversion and ‘a positive, tortious act’ distinct from the breach of the

contract term is indispensable.” Anne Arundel County v. Xerox State & Local Sols., Inc., CV JFM-

16-00563, 2016 WL 5720705, at *10 (D. Md. Sept. 30, 2016) (quoting Fink v. Pohlman, 85 Md.

App. 106, 114 (1990)). “Furthermore, even if some deprivation of property rightfully belonging

to the plaintiff is alleged, if the deprivation is a direct result of a breach of a contract provision

entitling the plaintiff to the property at issue, the deprivation cannot, without an independent act,

sustain a cause of action for conversion.” Id.

       While an underlying contract exists, it is not between Plaintiff and Defendant. Its terms

and Plaintiff’s status under it, be it of a third-party beneficiary or an incidental beneficiary, both



                                                 12
remain a mystery. Until better understood this Court cannot properly determine whether the

underlying contract would prevent a claim of conversion. As the Court understands it, if Plaintiff

is found to be a third-party beneficiary of the underlying contract and if that contract includes some

duty to use reasonable care over the Cargo, then absent an affirmative tortuous act, Plaintiff will

not have a viable claim for conversion. Whereas on the other hand, if Plaintiff is not a third-party

beneficiary but it is found that Defendant intentionally lost or destroyed some of the Cargo, then a

claim for conversion may be appropriate. Accordingly, Defendant’s motion to dismiss count III

is denied.

       D. Separate Causes of Action

       Last, Defendant argues that Plaintiff’s complaint should be dismissed because each cause

of action improperly incorporates all prior allegations. (See ECF No. 1 at ¶¶ 58, 63 68, 73, 79,

86). This Court prefers to resolve disputes on the merits and is unconvinced that use of blanket

incorporations prompt summary dismissal.         As plead, the Court does not believe that the

incorporations diminished notice, caused confusion, or prejudiced Defendant to a point prompting

redress. Accordingly, Defendant’s motion to dismiss in this regard is denied.

       E. The Motion for Leave to File a Sur-Reply

       Plaintiff filed a Motion for Leave to File Surreply. (ECF No. 22). “In general, parties are

not permitted to file surreplies.” MTB Servs., Inc. v. Tuckman-Barbee Const. Co., No. CIV.A.

RDB-12-02109, 2013 WL 1224484, at *6 (D. Md. Mar. 26, 2013) (citing Local Rule 105.2(a) (D.

Md. 2011)). However, in its discretion, the Court may permit surreplies where “the moving party

would be unable to contest matters presented to the court for the first time in the opposing party's

reply.” Marshall v. Capital View Mut. Homes, No. CIV. RWT-12-3109, 2013 WL 3353752, at

*2–3 (D. Md. July 2, 2013) (internal citations and quotations omitted). Nonetheless, even where



                                                 13
this discretion is exercised, “[s]urreplies are allowed only pursuant to a court order,” and “[a]

motion for leave to file a surreply may be denied when the matter addressed in the reply is not

new.” Marshall, 2013 WL 3353752, at *2–3 (internal citations and quotations omitted).

       Here, Agropex’s proposed surreply only includes additional analysis on a case concerning

Defendant’s argument that dismissal is appropriate because each cause of action incorporates all

prior allegations. This basis for dismissal is denied, leaving the desired surreply unnecessary.

Thus, the motion for leave will be denied.

IV.    CONCLUSION

       For the foregoing reason, Defendant’s Motion to Dismiss, (ECF No. 19), is GRANTED

in part and DENIED in part. Counts II, V, VI, and VII are DISMISSED without prejudice and

with leave to amend. Plaintiff’s Motion for Leave to File Sur-reply, (ECF No. 22), is DENIED.

A separate order shall follow.




Dated: July 23, 2019                                             /s/
                                                J. Mark Coulson
                                                United States Magistrate Judge




                                               14
